



M & T Bank

Manufacturers and Traders Trust Company

DEMAND NOTE

Pennsylvania

September 14, 2004

$ 2,500,000.00

BORROWER: BLUE RIDGE REAL ESTATE COMPANY, a Pennsylvania corporation; BBC
HOLDINGS, INC., a Delaware corporation; BRRE HOLDINGS, INC., a Delaware
corporation; BIG BOULDER CORPORATION, a Pennsylvania corporation; NORTHEAST LAND
CO., a Pennsylvania corporation; LAKE MOUNTAIN COMPANY, a Pennsylvania
corporation, JACK FROST MOUNTAIN COMPANY, a Pennsylvania corporation, BOULDER
CREEK RESORT COMPANY, a Pennsylvania corporation, OXBRIDGE SQUARE SHOPPING
CENTER, LLC, a Virginia limited liability company, COURSEY COMMONS SHOPPING
CENTER, LLC; a Louisiana limited liability company, COURSEY CREEK, LLC, a
Louisiana limited liability company and COBBLE CREEK, LLC, a Louisiana limited
liability company, jointly and severally, each having an Address of
residence/chief executive office: Route 940 and Moseywood Road, P.O. Box 707,
Blakeslee, Pennsylvania 18610-0707.

BANK: MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation
with banking offices at One M&T Plaza, Buffalo, NY 14240. Attention: Office of
General Counsel.

Promise to Pay. For value received; intending to be legally bound. Borrower
promises to pay to the order of the Bank, on the dates set forth below, the
principal sum of TWO MILLION FIVE HUNDRED THOUSAND AND 00/XX Dollars
($2.500;000.00) (the "Principal") plus interest as agreed below and all fees and
costs (including without limitation attorneys' fees and disbursements whether
for internal or outside counsel) the Bank incurs in order to collect any amount
due under this Note, to negotiate or document a workout or restructuring, or to
preserve its rights or realize upon any guaranty or other security for the
payment of this Note ("Expenses").

Interest. The unpaid Principal of this Note shall earn interest calculated on
the basis of a 360-day year for the actual number of days of each year (3E5 or
366) from and including the date the proceeds of this Note were disbursed to,
but not including, the date all amounts hereunder are paid in full, at a rate
per year which shall on each day be equal to the rate in effect on that day as
the rate announced by the Bank as its prime rate of interest.

Maximum Legal Rate. It is the intent of the Bank and Borrower that in no event
shall interest be payable at a rate in excess of the maximum rate permitted by
applicable law (the "Maximum Legal Rate"). Solely to the extent necessary to
prevent interest under this Note from exceeding the Maximum Legal Rate; any
amount that would be treated as excessive under a final judicial interpretation
of applicable law shall be deemed to have been a mistake and automatically
canceled, and, if received by the Bank, shall be refunded to Borrower.

Default Rate. If an Event of Default (defined below) occurs, the interest rate
on the unpaid Principal shall immediately be automatically increased to 5
percentage points per year above the otherwise applicable rate per year, and any
judgment entered hereon or Otherwise in connection with any suit to collect
amounts due hereunder shall bear interest at such default rate.

Repayment of Principal and Interest; Late Charge. Payments shall be made in
immediately available United States funds at any banking office of the Bank.
Interest will continue to accrue until payment is actually received. If payment
is not received within five days of its due date, Borrower shall pay a late
charge equal to the greatest of (a) $50.00, (b) 5% of the delinquent amount or
(c) the Bank's then current late charge as announced from time to time.

The Maturity Date of this Note is any time the Bank demands payment. Absent an
earlier demand, the Note shall be due and payable in full nine (9) months from
the date hereof. The Borrower acknowledges and agrees that the Bank may demand
payment in full at any time with or without the occurrence of an Event of
Default; such demand being at the sole and unfettered discretion of the Bank.

( X )  Borrower shall pay the entire Principal on the Maturity Date. In
addition, until the out standing Principal is paid in full, payments of all
accrued and unpaid interest in amounts which will vary will become due and
payable on the 14th day of each:

( x ) month   (  ) quarter    (  ) year    commencing on October 14, 2004.

Representations, Warranties and Covenants.

Borrower represents and warrants to and agrees and covenants with the Bank that
now and until this Note is paid in full:

a.

Business Purpose. The Loan proceeds shall be used only for a business purpose
and not for any personal, family or household purpose, unless the following box
is checked: (   ) Personal Loan.

b.

Good Standing Authority. Borrower is an entity or sole proprietor (i) duly
organized and existing and in good standing under the laws of the jurisdiction
in which it was formed, (ii) duly qualified, in good standing and authorized to
do






business in every jurisdiction in which failure to be so qualified might have a
material adverse effect on its business or assets and (iii) has the power and
authority to own each of its assets and to use them as contemplated now or in
the future.

c.

Legality. The execution, issuance, delivery to the Bank and performance by
Borrower of this Note (i) are in furtherance of Borrower's purposes and within
its power and authority; (ii) do not (A) violate any statute, regulation or
other law or any judgment, order or award of any court, agency or other
governmental authority or of any arbitrator or (B) violate Borrower's
certificate of incorporation or other governing instrument, constitute a default
under any agreement binding on Borrower, or result in a lien or encumbrance on
any assets of Borrower; and (iii) have been duly authorized by all necessary
corporate or partnership action.

d.

Compliance. The Borrower conducts its business and operations and the ownership
of its assets in compliance with each applicable statute, regulation and other
law, including without limitation environmental laws. All approvals, including
without limitation authorizations; permits, consents, franchises, licenses,
registrations; filings, declarations; reports and notices (the "Approvals")
necessary to the conduct of Borrower's business and for Borrower's due issuance
of this Note have been duly obtained and are in full force and effect. The
Borrower is in compliance with all conditions of each Approval.

e.

Financial Statements and Other Information. Promptly deliver to the Bank (i)
quarterly, within sixty (60) days after the end of each of its fiscal quarters,
its 10Q statement and a consolidated financial statement of the Borrower, all
Guarantors and each of Borrower's and Guarantors' Subsidiaries as of the end of
such quarter, which financial statement shall consider of income and cash flows
for such period, for the corresponding period in the previous fiscal year, with
a consolidated balance sheet as of the end of such period; the quarterly
financial statements to be internally prepared and verified in writing by the
chief executive officer of the Borrower, all guarantors and each of Borrower's
and Guarantors' Subsidiaries; and in such detail as the Bank may request; (ii)
within one hundred twenty (120) days after the end of each fiscal year,
consolidated statements of the Borrower's, each Guarantors' and each of
Borrower's and Guarantors' Subsidiaries' income and cash flows and its
consolidated balance sheet as of the end of such fiscal year, setting forth
comparative figures for the preceding fiscal year and to be (check applicable
box, if no box is checked the financial statements shall be audited):

( x )  audited (   ) reviewed (   ) compiled

by an independent certified public accountant acceptable to the Bank; all such
statements shall be certified by the Borrower's and each Guarantors' and each
Subsidiary of Borrower and each Guarantors' chief financial officer to be
correct and in accordance with the Borrower's and each Guarantors' and each
Subsidiary of Borrower and each Guarantors' records and to present fairly the
results of the Borrower's and each Guarantors' and each Subsidiary of Borrower
and each Guarantors' operations and cash flows and its financial position at
year end; and (iii) with each statement of income, a certificate executed by the
Borrower's and each Guarantors' and each Subsidiary of Borrower and each
Guarantors' chief executive and chief financial officers or other such person
responsible for the financial management of the Borrower and each Guarantors'
and each Subsidiary of Borrower and each Guarantors (A) setting forth the
computations required to establish the Borrower's and each Guarantors' and each
Subsidiary of Borrower and each Guarantors' compliance with each financial
covenant, if any, during the statement period, (B) stating that the signers of
the certificate have reviewed this Agreement and the operations and condition
(financial or other) of the Borrower and each Guarantors' and each Subsidiary of
Borrower and each Guarantors during the relevant period and (C) stating that no
Event of Default occurred during the period, or if an Event of Default did
occur, describing its nature, the date(s) of its occurrence or period of
existence and what action the Borrower and each Guarantors' and each Subsidiary
of Borrower and each Guarantors has taken with respect thereto. The Borrower and
each Guarantors' and each Subsidiary of Borrower and each Guarantors shall also
promptly provide the Bank with copies of all annual reports, proxy statements
and similar information distributed to shareholders, partners or members, and
copies of all filings with the Securities and Exchange Commission and the
Pension Benefit Guaranty Corporation, and shall provide, in form satisfactory to
the Bank; such additional information, reports or other information as the Bank
may from time to time reasonably request regarding the financial and business
affairs of the Borrower and each Guarantors' and each Subsidiary of Borrower and
each Guarantors. If the Borrower is an individual, the Borrower shall provide
annually a personal financial statement in form and detail acceptable to the
Bank and such other financial information as the Bank may from time to time
reasonably request.

f.

Accounting; Tax Returns and Payment of Claims. Borrower will maintain a system
of accounting and reserves in accordance with generally accepted accounting
principles, has flied and will file each tax return ; required of it and, except
as disclosed in an attached schedule, has paid and will pay when due each tax,
assessment, fee, charge, fire and penalty imposed by any taxing authority upon
Borrower or any of its assets, income or franchises, as well as all amounts owed
to mechanics, materialmen, landlords, suppliers and the like in the ordinary
course of business.

g.

Title to Assets; Insurance. Borrower has good and marketable title to each of
its assets free of security interests and mortgages and other liens except as
disclosed in its financial statements or on a schedule attached to this Note or
pursuant to the Bank's prior written consent. Borrower will maintain its
property in good repair and will maintain and on






request provide the Bank with evidence of insurance coverage satisfactory to the
Bank including without limitation fire and hazard, liability, worker's
compensation and business interruption insurance and flood hazard insurance as
required.

h.

Judgments and Litigation. There is no pending or threatened claim, audit,
investigation, action or other legal proceeding or judgment, order or award of
any court, agency or other governmental authority or arbitrator (each an
"Action") which involves Borrower or its assets and might have a material
adverse effect upon Borrower or threaten the validity of this Note or any
related document or transaction. Borrower will immediately notify the Bank in
writing upon acquiring knowledge of any such Action.

i.

Notice of Change of Address and of Default. Borrower will immediately notify the
Bank in writing (i) of any change in its address or of the location of any
collateral securing this Note, (ii) of the occurrence of any Event of Default
defined below, (iii) of any material change in Borrower's ownership or
management and (iv) of any material adverse change in Borrower's ability to
repay this Note.

j.

No Transfer of Assets. Until this Note is paid in full, Borrower shall not
without the prior written consent of the Bank (i) sell or otherwise dispose of
substantially all of its assets, (ii) acquire substantially all of the assets of
another entity, (iii) if it is a corporation, participate in any merger,
consolidation or other absorption or (iv) agree to do any of these things.

Events of Default; Acceleration. The following constitute an event of default
("Event of Default"): (i) failure by Borrower to make any payment when due
(whether at the stated maturity, by acceleration or otherwise) of the amounts
due under this Note, or any part thereof, or there occurs any event or condition
which after notice, lapse of time or both will permit such acceleration; (ii)
Borrower defaults in the performance of any covenant or other provision with
respect to this Note or any other agreement between Borrower and the Bank or any
of its affiliates or subsidiaries (collectively, "Affiliates"); (iii) Borrower
fails to pay when due (whether at the stated maturity, by acceleration or
otherwise) any indebtedness for money owing to the Bank (other than under this
Note), any third party or any Affiliate, the occurrence of any event which could
result in acceleration of payment of any such indebtedness or the failure to
perform any agreement with any third party; (iv) the reorganization, merger,
consolidation or dissolution of Borrower (or the making of any agreement
therefor); the sale, assignment, transfer or delivery of all or substantially
all of the assets of Borrower to a third party; or the cessation by Borrower as
a going business concern; (v) the death or judicial declaration of incompetency
of Borrower, if an individual; (vi) failure to pay, withhold or collect any tax
as required by law; the service or filing against Borrower or any of its assets
of any lien (other than a lien permitted in writing by the Bank), judgment,
garnishment, order or award, other than a judgment, order or award for which
Borrower is fully insured, if ten (10) days thereafter such judgment, order or
award is not satisfied, vacated, bonded or stayed pending appeal; (vii) if
Borrower becomes insolvent (however such insolvency is evidenced) or is
generally not paying its debts as such debts become due; (viii) the making of
any general assignment by Borrower for the benefit of creditors; the appointment
of a receiver or similar trustee for Borrower or its assets; or the making of
any, or sending notice of any intended, bulk sale; (ix) Borrower commences, or
has commenced against it, any proceeding or request for relief under any
bankruptcy, insolvency or similar laws now or hereafter in effect in the United
States of America or any state or territory thereof or any foreign jurisdiction
or any formal or informal proceeding for the dissolution or liquidation of,
settlement of claims against or winding up of affairs of Borrower; (x) any
representation or warranty made in this Note, any related document, any
agreement between Borrower and the Bank or any Affiliate or in any financial
statement of Borrower proves to have been misleading in any material respect
when made; Borrower omits to state a material fact necessary to make the
statements made in this Note, any related document, any agreement between
Borrower and the Bank or any Affiliate or any financial statement of Borrower
not misleading in light of the circumstances in which they were made; or, if
upon the date of execution of this Note, there shall have been any materially
adverse change in any of the facts disclosed in any financial statement,
representation or warranty that was not disclosed in writing to the Bank at or
prior to the time of execution hereof; (xi) any pension plan of Borrower fails
to comply with applicable law or has vested unfunded liabilities that, in the
opinion of the Bank, might have a material adverse effect on Borrower's ability
to repay its debts; (xii) the occurrence of any event described in sub-paragraph
(i) through and including (xi) hereof with respect to any endorser. guarantor or
any other party liable for, or whose assets or any interest therein secures,
payment of any of the amounts due under this Note ("Guarantor"); (xiii) there
occurs any change in the management or ownership of Borrower or any Guarantor
which is, in the opinion of the Bank, materially adverse to its interest and
which remains uncorrected for thirty days after the Bank notifies Borrower of
its opinion; (xiv) Borrower fails to supply new or additional collateral within
ten days of request by the Bank; or (xv) the Bank in good faith deems itself
insecure with respect to payment or performance of under this Note. All amounts
hereunder shall become immediately due and payable upon the occurrence of (ix)
above, or at the Bank's option, upon the occurrence of any other Event of
Default.

Right of Setoff. The Bank shall have the right to set off against the amounts
owing under this Note any property held in a deposit or other account with the
Bank or any Affiliates or otherwise owing by the Bank or any Affiliate in any
capacity to Borrower or any Guarantor or endorser of this Note. Such setoff
shall be deemed to have been exercised immediately at the time the Bank or such
Affiliate elect to do so.

Miscellaneous. This Note, together with any related loan and security agreements
and guaranties, contains the entire agreement between the Bank and Borrower with
respect to the Note, and supersedes every course of dealing, other






conduct, oral agreement and representation previously made by the Bank. All
rights and remedies of the Bank under applicable law and this Note or amendment
of any provision of this Note are cumulative and not exclusive. No single;
partial or delayed exercise by the Bank of any right or remedy shall preclude
the subsequent exercise by the Bank at any time of any right or remedy of the
Bank without notice. No waiver or amendment of any provision of this Note shall
be effective unless made specifically in writing by the Bank. No course of
dealing or other conduct, no oral agreement or representation made by the Bank,
and no usage of trade, shall operate as a waiver of any right or remedy of the
Bank. No waiver of any right or remedy of the Bank shall be effective unless
made specifically in writing by the Bank. Borrower agrees that in any legal
proceeding, a copy of this Note kept in the Bank's course of business may be
admitted into evidence as an original. This Note is a binding obligation
enforceable against Borrower and its successors and assigns and shall inure to
the benefit of the Bank and its successors and assigns. If a court deems any
provision of this Note invalid, the remainder of the Note shall remain in
effect. Section headings are for convenience only. Singular number includes
plural and neuter gender includes masculine and feminine as appropriate.

Notices.

Any demand or notice hereunder or under any applicable law pertaining hereto
shall be in writing and duly given if delivered to Borrower (at its address on
the Bank's records) or to the Bank (at the address on page one and separately to
the Bank officer responsible for Borrower's relationship with the Bank). Such
notice or demand shall be deemed sufficiently given for all purposes when
delivered (i) by personal delivery and shall be deemed effective when delivered,
or (ii) by mail or courier and shall be deemed effective three (3) business days
after deposit in an official depository maintained by the United States Post
Office for the collection of mail or one (1) business day after delivery to a
nationally recognized overnight courier service (e.g., Federal Express). Notice
by e-mail is not valid notice under this or any other agreement between Borrower
and the Bank.

Joint and Several. If there is more than one Borrower, each of them shall be
jointly and severally liable for all amounts and obligations which, become due
under this Note and the term "Borrower" shall include each as well as all of
them.

Governing Law; Jurisdiction. This Note has been delivered to and accepted by the
Bank and will be deemed to be made in the Commonwealth of Pennsylvania. Except
as otherwise provided under federal law, this Note will be interpreted in
accordance with the laws of the Commonwealth of Pennsylvania excluding its
conflict of laws rules. BORROWER HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE COMMONWEALTH OF PENNSYLVANIA
IN A COUNTY OR JUDICIAL DISTRICT WHERE THE BANK MAINTAINS A BRANCH AND CONSENTS
THAT THE BANK MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND AT BORROWER'S
ADDRESS SET FORTH ABOVE FOR PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING
CONTAINED IN THIS NOTE WILL PREVENT THE BANK FROM BRINGING ANY ACTION, ENFORCING
ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST BORROWER INDIVIDUALLY,
AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF BORROWER WITHIN ANY OTHER
COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC JURISDICTION. Borrower acknowledges
and agrees that the venue provided above is the most convenient forum for both
the Bank and Borrower. Borrower waives any objection to venue and any objection
based on a more convenient forum in any action instituted under this Note.

Waiver of Jury Trial. BORROWER AND THE BANK HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWER AND THE BANK MAY HAVE IN
ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS NOTE OR
THE TRANSACTIONS RELATED HERETO. BORROWER REPRESENTS AND WARRANTS THAT NO
REPRESENTATIVE OR AGENT OF THE BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE BANK WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THIS JURY
TRIAL WAIVER. BORROWER ACKNOWLEDGES THAT THE BANK HAS BEEN INDUCED TO ENTER INTO
THIS NOTE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.

Power to Confess Judgment. BORROWER HEREBY EMPOWERS ANY ATTORNEY OF ANY COURT OF
RECORD, AFTER THE OCCURRENCE OF ANY EVENT OF DEFAULT HEREUNDER, TO APPEAR FOR
BORROWER AND,. WITH OR WITHOUT COMPLAINT FILED, CONFESS JUDGMENT, OR A SERIES OF
JUDGMENTS. AGAINST BORROWER IN FAVOR OF THE BANK OR ANY HOLDER HEREOF FOR THE
ENTIRE PRINCIPAL BALANCE OF THIS NOTE, ALL ACCRUED INTEREST AND ALL OTHER
AMOUNTS DUE HEREUNDER, TOGETHER WITH COSTS OF SUIT AND AN ATTORNEY'S COMMISSION
OF THE GREATER OF TEN PERCENT (10%) OF SUCH PRINCIPAL AND INTEREST OR $1,000
ADDED AS A REASONABLE ATTORNEY'S FEE, AND FOR DOING SO THIS NOTE OR A COPY
VERIFIED BY AFFIDAVIT SHALL BE A SUFFICIENT WARRANT. BORROWER HEREBY FOREVER
WAIVES AND RELEASES ALL ERRORS IN SAID PROCEEDINGS AND ALL RIGHTS OF APPEAL AND
ALL RELIEF FROM ANY AND ALL APPRAISEMENT, STAY OR EXEMPTION LAWS OF ANY STATE
NOW IN FORCE OR HEREAFTER ENACTED. INTEREST ON ANY SUCH JUDGMENT SHALL ACCRUE AT
THE DEFAULT RATE. NO SINGLE EXERCISE OF THE FOREGOING POWER TO CONFESS JUDGMENT,
OR A SERIES OF JUDGMENTS, SHALL BE DEEMED TO EXHAUST THE POWER, WHETHER OR NOT
ANY SUCH EXERCISE SHALL BE HELD BY ANY COURT TO BE INVALID; VOIDABLE, OR VOID,
BUT THE POWER SHALL CONTINUE UNDIMINISHED AND IT MAY BE EXERCISED FROM TIME TO
TIME AS OFTEN AS THE BANK SHALL ELECT UNTIL SUCH TIME AS THE BANK SHALL HAVE
RECEIVED PAYMENT IN FULL OF THE DEBT, INTEREST AND COSTS.






Preauthorized Transfers from Deposit Account. If a deposit account number is
provided in the following blank Borrower hereby authorizes the Bank to debit
Borrower's deposit account # with the Bank automatically for any amount which
becomes due under this Note.

Acknowledgment.

Borrower acknowledges that it has read and understands all the provisions of
this Note, including the Confession of Judgment, Governing Law, Jurisdiction and
Waiver of Jury Trial, and has been advised by counsel as necessary or
appropriate.

TIN # 24-0854342

TIN # 51-0294425

BLUE RIDGE REAL ESTATE COMPANY

BBC HOLDINGS, INC.

By:  /s/ Eldon D. Dietterick

By:  /s/ Eldon D. Dietterick

Eldon D. Dietterick, Executive Vice President

Eldon D. Dietterick, President & Treasurer

& Treasurer




TIN # 51-0294426

TIN # 24-0822326

BRRE HOLDINGS, INC.

BIG BOULDER CORPORATION

By:  /s/ Eldon D. Dietterick

By:  /s/ Eldon D. Dietterick

Eldon D. Dietterick, President & Treasurer

Eldon D. Dietterick, Executive Vice President

& Treasurer




TIN #23-1682251

TIN # 23-2243205

NORTHEAST LAND CO.

LAKE MOUNTAIN COMPANY

By:  /s/ Eldon D. Dietterick

By:  /s/ Eldon D. Dietterick

Eldon D. Dietterick, Executive Vice President

Eldon D. Dietterick, Executive Vice President

& Treasurer

& Treasurer




TIN #23-1670482

TlN # 65-1190104

JACK FROST  MOUNTAIN COMPANY

BOULDER CREEK RESORT COMPANY

By:  /s/ Eldon D. Dietterick

By:  /s/ Eldon D. Dietterick

Eldon D. Dietterick, Executive Vice President

Eldon D. Dietterick, Executive Vice President

& Treasurer

& Treasurer




TIN #20-1168459

TIN #20-1172559

OXBRIDGE SQUARE SHOPPING CENTER, LLC

COURSEY COMMONS SHOPPING CENTER, LLC

By:  /s/ Eldon D. Dietterick

By:  /s/ Eldon D. Dietterick

Eldon D. Dietterick, Manager

Eldon D. Dietterick, Manager




TIN #20-1172597

TIN #20-1172624

COURSEY CREEK, LLC

COBBLE CREEK, LLC

By:  /s/ Eldon D. Dietterick

By:  /s/ Eldon D. Dietterick

Eldon D. Dietterick, Manager

Eldon D. Dietterick, Manager






































ACKNOWLEDGMENT

COMMONWEALTH OF PENNSYLVANIA

)

: SS.

COUNTY OF CARBON

)




On the 14th day of September, in the year 2004, before me, the undersigned, a
Notary Public in and for said Commonwealth, personally appeared  Eldon D.
Dietterick, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

/s/ John E. Riley

Notary Public

Commonwealth Of  Pennsylvania

Notarial Seal

John E. Riley, Notary Public

Kidder Twp., Carbon County

My Commission Expires May 14. 2007

Member, Pennsylvania Association of Notaries

